Exhibit 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges and preferred stock dividends) Nine Months Ended June 30, Year Ended September 30, 2009 2008 2008 2007 2006 2005 2004 Earnings: Income before income taxes $186,891 $303,693 $386,854 $392,224 $342,066 $247,971 $204,121 Fixed charges 59,835 339,317 409,300 514,543 309,759 129,894 59,917 Less: Preferred stock dividends - Earnings $246,726 $643,010 $796,154 $906,767 $651,825 $377,865 $264,038 Fixed charges: Interest expense $46,088 $325,535 $392,229 $499,664 $296,670 $117,789 $48,517 Estimated interest portion within rental expense 13,747 13,782 17,071 14,879 13,089 12,105 11,400 Preferred stock dividends - Total fixed charges $59,835 $339,317 $409,300 $514,543 $309,759 $129,894 $59,917 Ratio of earnings to fixed charges and preferred stock dividends 4.12 1.90 1.95 1.76 2.10 2.91 4.41 The Company calculates its ratio of earnings to fixed charges and preferred stock dividends by adding income before income taxes plus fixed charges minus preferred stock dividends and dividing that sum by its fixed charges. The Company’s fixed charges for this ratio consist of interest expense, the portion of its rental expense deemed to represent interest (calculated as one third of rental expense) and preferred stock dividends.
